Mr. President, permit me to convey to you the sincere congratulations of the delegation of the Republic of Afghanistan on your election to the presidency of this twenty- ninth session of the General Assembly. It is a fitting tribute to your qualities as a statesman who has rendered distinguished service not only to your own country but also to the international community. Your election is also a well-deserved honor for your country, the People's Democratic Republic of Algeria, with which our country enjoys the most cordial relations, and which has shown consistent support for the cause of the Movement of Non-aligned Countries and for the principles and aims of the Charter of the United Nations. We are confident that under your guidance this session of the General Assembly will be directed with distinction. We assure you of our full co-operation.
46.	I also wish to avail myself of this opportunity to express my delegation's deep gratitude to Mr. Leo-poldo Benites for the skillful and objective manner in which he guided the proceedings of both the twenty-eighth and the sixth special sessions. We wish to pay a warm tribute to him for the statesmanship and wisdom which he demonstrated.
47.	I should like to extend to Mr. Kurt Waldheim, the Secretary-General, our deep appreciation of his untiring efforts to explore the possibilities for solutions to current crises.
48.	On behalf of the delegation of the Republic of Afghanistan, I take this opportunity to welcome into our midst the new Members, namely, the People's Republic of Bangladesh, Guinea-Bissau and Grenada. The emergence of these independent countries and their entry into the United Nations, which we hail, is a direct outcome of the continued struggle waged by oppressed people, backed by the support of this world body . We wish these new Members a successful future and look forward to constructive collaboration with them in the Organization. We are confident that their contribution will enrich our efforts towards world peace and progress.
49.	It is a particular pleasure for my delegation to see our neighbor in the region, the People's Re-public of Bangladesh, take its rightful place in this international body. The people of Afghanistan have strong ties of cordial friendship and brotherhood with the heroic people of Bangladesh. The emergence of Bangladesh as an independent nation reflects the long-expected recognition of the inherent rights of its people and the realities prevailing in the region.
50.	My Government wishes to express its sympathy with the Government of Honduras, whose people have suffered so recently in the wake of the natural disaster which has struck that country. We laud efforts by the international community to aid the victims of the hurricane.
51.	The cardinal duty of this world Organization is the maintenance of international peace and security. Twenty-nine years have elapsed since the end of the Second World War. Thus far, another global war has been avoided, although on a number of occasions calamity has been checked only at the last hour. None the less, fear of the outbreak of violence and world conflagration should be shared by us all as long as the basic requirements for lasting peace and security throughout the world have not been achieved. Moreover, the inalienable rights of peoples to independence and self-determination, to freedom from alien domination, foreign occupation and exploitation have not been fully realized. Therefore, international peace and security remain only an ideal towards which this Organization shall continue to strive in vain.
52.	We had hoped that in the 1970s a new era of realization would dawn, but we have observed that, when the possibility of peace enters in one region, conflict erupts in another.
53.	In the Middle East, despite some success achieved in the disengagement of the Egyptian, Syrian and Israeli troops, lasting peace has yet to be attained. We believe that objective of a just and lasting peace in the Middle East can be reached only with the total withdrawal of Israel from Arab territories, the recognition of the legitimate rights of the Palestinian people, and the return of the Holy City of Jerusalem to Arab sovereignty. The Arab cause has the support of all those who adhere to the principles of human rights and the principles enshrined in the Charter of the United Nations. The international community bears a grave responsibility to undo the wrongs done in the 1947 partition of Palestine. With regard to that unfortunate event, we all shoulder the same responsibility. We earnestly hope that diplomatic efforts, due to recommence in the near future, will produce solutions leading to a lasting peace in the Middle East. However, the restoration of the lawful rights of the Palestinian people, in any circumstances, is a prerequisite for the establishment of a just and durable peace in the Middle East.
54.	The lawful and legitimate struggle of the courageous Palestinian people to regain their usurped homeland constitutes an integral part of the world-wide effort, by all peoples, against alien domination. The Afghan delegation has fully endorsed the inclusion of a new item in our agenda, "The question of Palestine" [item 108], and we thus whole-heartedly support the view that the representatives of the Palestine Liberation Organization (PLO) should participate fully in the deliberations on this item in the plenary Assembly.
55.	As a consequence of the military intervention of the former military regime of Greece in the internal affairs of Cyprus, we have seen the eruption of a major crisis in the area. The independence, territorial integrity and sovereignty of Cyprus have been imperiled. The Government of the Republic of Afghanistan hopes that the problem of Cyprus will be resolved with due respect for the rights of the Turkish community and the preservation of the sovereignty of Cyprus. The Afghan delegation expresses the hope that, as a result of negotiations, a just and permanent solution, based on Security Council resolution 353 (1974), will be found.
56.	The gradual improvement that has been taking place in relations between some big Powers has maintained its momentum. We welcome the process of detente which we hope will lead to the reduction of tension. However, this spirit of understanding and co-operation should not be limited merely to relations between the major Powers. We believe that the success of detente requires the participation of all States, big or small, in order to ensure their equal interests.
57.	The foreign policy of Afghanistan is founded on our traditional policy of non-alignment, non-participation in military blocs, peaceful coexistence with mutual respect and, further, promotion of friendly relations with all countries regardless of different economic and social systems. Within our region, the good neighborly relations which we enjoy with the Union of Soviet Socialist Republics are unshakable. The atmosphere of cordial and warm relations has led to fruitful economic ties for our mutual benefit. We share a fraternal relationship with the Government of Iran. The friendly relations between the two countries have recently been further strengthened as a result of bilateral contacts which we are confident will lead to benefits for both countries and will serve the cause of regional peace and security.
58.	Our relations with our other great neighbor, the People's Republic of China, are, as far as we are concerned, to continue in a normal and very friendly manner.
59.	Afghanistan's relations with India have always been very cordial and friendly and we will continue to maintain and expand the co-operation which has marked, our long-standing friendly relations.
60.	With reference to the statement delivered on 27 September 1974 [2247th meeting] by Mr. Aziz Ahmed, the Minister of State for Defense and Foreign Affairs of Pakistan, regarding the strained relations between Afghanistan and Pakistan, it should be said that although he referred to the unsatisfactory relations between our two countries, he refrained from stating the reason for this. I am sure that in the minds of all the representatives gathered here, the question arises as to what it the real cause for the tense and strained relations. I should like to take this opportunity merely to clarify for the members of the General Assembly the factual cause of the problem and also the search for a possible solution for this, the only political difference existing between the two countries.
61.	During the course of the past century, the colonial Power not only gradually occupied the subcontinent of India, but also, on various pretexts such as creating secure boundaries for its colonial territories, began to occupy our land. At various periods, the colonial Power separated portions of our land and people from the fatherland. It was this issue which, for almost a century, kept relations between Afghanistan and the British Indian Government strained. Today, it is the same issue -an unfortunate remnant of the colonial era -which has so regrettably strained relations between Afghanistan and Pakistan, both of which, I believe, are desirous of having friendly relations.
62.	After this brief explanation, the members of this Assembly will understand that, with the termination of the colonial rule on the Indian subcontinent, Afghanistan had the right to reclaim its usurped land. But Afghanistan refrained from doing so because, following the promulgation of the Charter of the United Nations and the recognition of the principle that peoples under colonial rule have the right to exercise freely their lawful and legitimate rights, Afghanistan thought it better that the problem be solved by peaceful means and in accordance with the will of the Pakhtun and Baluchi people. Therefore, since the creation of Pakistan, Afghanistan has always endeavored, and will continue to endeavor, to resolve this single political difference in a just and honorable manner through negotiations, peaceful understanding, and mutual goodwill, according to the wishes of the national leaders of the Pakhtun and Baluchi peoples.
63.	Afghanistan strongly believes that the use of force, the oppression and imprisonment of those who demand their human rights will , produce only pessimism and disaffection and will lead to further resistance. Furthermore, this course of action will adversely affect the maintenance of peace and stability in our region, which we so earnestly desire.
64.	While I confirm the reference made by Mr. Aziz Ahmed in which he stated that his Government wished "the best possible relationship with Afghanistan", as we have already expressed our readiness for negotiations on numerous occasions, I would like once again to state now that we are sincerely desirous, without any condition, anywhere and at any time, to negotiate in order to find a peaceful solution to the only political dispute which exists between Afghanistan and Pakistan and to enhance the atmosphere of mutual trust and confidence.
65.	I am certain that the representatives assembled here will share our view and agree with this proposal by Afghanistan, which reflects our real desire for peace and for a solution of this issue according to the principles established by the Charter of the United Nations.
66.	If we really desire peace, co-operation, understanding and living together, let us leave aside resentment and pride. As responsible human beings, we should have the courage to acknowledge and assess issues and events with foresight, and bear in mind that our actions will be judged by history and by future generations. In facing and solving problems, we need foresight and courage. In our present world, where we live in a close, interrelated community, we must face the grave issues before us responsibly and realistically. Realism is essential to success in the search for the necessary solutions.
67.	In the field of disarmament, the policy of the Republic of Afghanistan is well known. We have supported and will continue to support any measure aimed at the achievement of general and complete disarmament. We have supported the ban on nuclear tests in all environments. According to the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex 1, all nuclear-power States are obliged to carry out the necessary consultations in order to reach agreement on the halting of all tests in all environments.
68.	Though this item, as a matter of priority, has been under consideration by the Conference of the Committee on Disarmament, no final agreement, unfortunately, has been reached to date. We believe that as a collateral measure of disarmament, an agreement should be reached extending the present nuclear test ban to all environments.
69.	Disarmament has been the subject of much debate within and without the United Nations. How-ever, the race for nuclear and conventional arms has not abated but has expanded to the point where it is a clear danger to world peace and security. Progress in the field of disarmament has been modest, while expenditures for arms are ever rising.
70.	Success in the field of disarmament depends on the political will of the members of the international community and in particular on the big Powers. Therefore, it is necessary that the United Nations be involved in all endeavors aiming at the achievement of general and complete disarmament. For these reasons, the Government of Afghanistan, as that of a non- aligned country, has, both at the non-aligned conferences which initiated this idea and in the United Nations, always supported the convening of a world disarmament conference. We are confident that with adequate preparation such a conference would serve the very useful purposes of reviewing the growth of the arms race and the moves towards disarmament.
In a conference of this nature, the participation of all nuclear Powers is an inevitable prerequisite.
71.	This year, the Government of Iran has proposed [A19693 and Add.I and 2] a new item entitled "Establishment of a nuclear-weapon-free zone in the region of the Middle East". We welcome this timely initiative of the Government of Iran and believe that the proposal will further strengthen peace and security in the area, and that its acceptance and implementation will be a positive step towards nuclear disarmament. We earnestly hope that the General Assembly's debate on various aspects of this item will lead to the adoption of adequate measures for its speedy implementation.
72.	Regarding the elimination of colonialism and alien domination in all their forms and manifestations, the policy of the Government of Afghanistan remains as before. Although the United Nations has achieved significant success in this field over the past 29 years, vestiges of colonialism and alien domination nevertheless persist in certain parts of the world, where they present an immense barrier to the right of self-determination and impede development and progress.
73.	As may be observed, in Southern Rhodesia the situation has deteriorated over the past year, mainly because of the intensely repressive measures taken by the illegal racist minority regime of Ian Smith against the indigenous people of Zimbabwe. The situation has been aggravated by the violation by some States, particularly South Africa, of the mandatory sanctions imposed by the Security Council. In view of the prevailing situation in Southern Rhodesia, my delegation fully supports the idea of widening the scope of the sanctions.
74.	In the case of Namibia, South Africa has continued its flagrant defiance of the United Nations decisions and has violated its obligations under the Charter of the United Nations with respect to the Territory. South Africa has increasingly resorted to violence, torture and intimidation of the people of Namibia in order to advance its inhuman policies of "bantustanization" and apartheid.
75.	My delegation appreciates the measures adopted by the United Nations Council for Namibia in the discharge of its mandate from the General Assembly. We hope that all Members of the United Nations will find it possible to co-operate fully with the Council as the de jure authority for Namibia and to comply with its decisions.
76.	The Afghan delegation welcomes the statement by the distinguished Foreign Minister of Portugal in the general debate, in which he reaffirmed the policy of his Government in favor of decolonization. It is indeed a source of satisfaction to us that the new leadership in Portugal has acknowledged the inalienable rights of the people of the Portuguese colonies to self-determination and independence. We are encouraged by the agreement reached between FRELIMO and Portugal providing for the granting of independence to Mozambique in 1975. We earnestly hope that similar agreement is reached in the near future with regard to Angola, so that the people of that country, too, can attain their long-cherished and legitimate aspirations.
77.	As a land-locked country, Afghanistan attaches great importance to the work of the Third United Nations Conference on the Law of the Sea. The conclusion of a just and comprehensive legal order of the sea which can ensure the rights and interests of all States, whether coastal or land-locked, developed or developing, large or small, is an urgent international necessity.
78.	A future convention on the law of the sea must ensure the right of free access to and from the sea for the land-locked countries and be based on the firmly established and legally binding principles of international law. The right of free transit for land-locked countries and their participation in the exploration and exploitation of both the living and non-living resources of the sea beyond the internationally agreed limits of the territorial seas of States must be reaffirmed and ensured.
79.	The inadequacies of the world economic order and the existing economic machinery to deal with the problems of development in the developing countries and the need for the achievement of an even and balanced development for the members of the inter-national community were amply revealed and dis-cussed for the first time at the sixth special session of the General Assembly, convened for the study of the problems of raw materials and development. The value of the special session lies in the dialog it initiated based on understanding and consideration for the priorities of all countries at various levels of development. The session underscored the fact that the interests and the welfare of the developed and the developing countries can no longer be isolated from each other. Its decisions constituted a turning-point in the international economic relations of countries with differing levels of economic progress. We trust that they will lead to an era of interdependence, justice, progress and peace.
80.	As all the members of this Assembly realize, Afghanistan is a land-locked developing country as well as one of the least developed among the developing countries. The problems and the urgent needs of such countries were comprehensively covered in the course of the special session. As a result, those countries were included among the countries most seriously affected by the international economic crisis. The implementation of urgent measures to mitigate their needs and problems were envisaged in the resolution adopted by the Assembly at the sixth special session [resolution 3202 (S-Vl)].
81.	To our regret, the measures contained in the decisions of the Assembly at that session have not been implemented by the members of the international community thus far. The Special Program established by resolution 3202 (S-VI), envisaging emergency measures to ameliorate the urgent problems of landlocked, least developed and other countries most seriously affected by the recent economic crisis, has not been effectively carried out. This failure is largely due to the lack of interest and understanding on the part of the developed countries, despite the decisions taken at the special session. My delegation does, however, wish to express its appreciation to the developed countries as well as to the potential contributors among the developing countries which have offered to extend assistance for the implementation of the resolution.
82.	Since the implementation of the decisions taken at the special session and other economic items of special interest to us will be discussed thoroughly in the Second Committee of the General Assembly, my delegation feels it sufficient to express its views in broad terms at this stage.
83.	In conclusion, the delegation of the Republic of Afghanistan pledges its full co-operation with you, Mr. President, and with our fellow Members of the United Nations to exert every effort to bring about a new era of common action aimed at investigating all channels in order to improve the political, economic and social situation and conditions of people every-where. We are confident that, with the display and exercise of the necessary goodwill, this session will be marked by success.
